PER CURIAM.
Action by the state to recover a balance of $3,557.91, claimed to be due from the defendant for taxes by virtue of the provisions of chapter 253, p. 375, Laws 1903. The defendant appealed from an order sustaining a general demurrer to its answer.
The identical question here involved was decided in the case of State v. Duluth & Northern Minnesota R. Co., supra, page 26; 112 N. W. 897. For the reasons stated in the opinion in that case, the order in this case must be, and is, affirmed.